

	

		II

		109th CONGRESS

		1st Session

		S. 1996

		IN THE SENATE OF THE UNITED STATES

		

			November 10, 2005

			Mr. Kohl introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To authorize the Secretary of Energy to temporarily

		  prohibit the exportation of a finished petroleum product or liquefied petroleum

		  gas from the United States if the Secretary determines that the supply of the

		  product or gas in any Petroleum Allocation Defense District has fallen or will

		  fall below expected demand.

	

	

		1.Short titleThis Act may be cited as the

			 Stop Heating Oil Exports Act of

			 2005.

		2.FindingsCongress finds that—

			(1)according to the

			 Energy Information Administration, households heated primarily with heating oil

			 can expect to pay an average increase of $378, or 32 percent more than last

			 year, to heat their homes;

			(2)households

			 relying on propane can expect to pay, on average, $325 more this winter;

			(3)the National

			 Oceanic and Atmospheric Administration projects a 3.2-percent colder winter

			 than last year, and if colder weather prevails, home heating expenditures will

			 be significantly higher;

			(4)high home heating

			 prices will disproportionately impact moderate- and low-income families;

			(5)in October 2000,

			 the Secretary of Energy, Bill Richardson, successfully worked with major

			 refiners to temporarily halt heating oil exports, to ensure adequate supplies

			 of home heating oil for the winter;

			(6)between January

			 and August 2005, refiners in the United States have exported more than

			 48,000,000 barrels, or 2,000,000,000 gallons, of product that could be used for

			 home heating; and

			(7)at a time when

			 consumers in the United States can expect nearly double their home heating

			 costs in 2004, refiners in the United States should not be diminishing the

			 supply by exporting home heating products.

			3.Authority to

			 temporarily prohibit export of certain petroleum productsIf the Secretary of Energy determines that

			 the supply of a finished petroleum product or liquefied petroleum gas in any of

			 the 5 Petroleum Allocation Defense Districts has fallen or will fall below

			 expected demand for the product or gas, the Secretary may temporarily prohibit

			 the exportation of the product or gas from the United States.

		

